Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 10/12/2022. Claims 1, 13 and 14 are amended. Claims 1-5, 7, 9-16, 18, and 20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 12 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 12, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-5, 7, 9-16, 18, and 20 are directed to managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. Specifically, the claims recite identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; receiving signals, responsive to the respective bar codes being scanned; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the one or more items of each transaction identification comprising at least one of: a dwell time class, respective purchase states of one or more products deployed along the aisle, and respective query states of the one or more products; calculating a respective product conversion rate of each of the transaction identifications; and providing an aisle product conversion rate for managing product placements in the retail environment based on the respective product conversion rate of each of the transaction identifications, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as database, system, processor, non-transitory computer-readable storage medium, point of sale, merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the database, system, processor, non-transitory computer-readable storage medium, point of sale perform(s) the steps or functions of identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; receiving signals, responsive to the respective bar codes being scanned; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the one or more items of each transaction identification comprising at least one of: a dwell time class, respective purchase states of one or more products deployed along the aisle, and respective query states of the one or more products; calculating a respective product conversion rate of each of the transaction identifications; and providing an aisle product conversion rate for managing product placements in the retail environment based on the respective product conversion rate of each of the transaction identifications. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a database, system, processor, non-transitory computer-readable storage medium, point of sale to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. As discussed above, taking the claim elements separately, the database, system, processor, non-transitory computer-readable storage medium, point of sale perform(s) the steps or functions of identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; receiving signals, responsive to the respective bar codes being scanned; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the one or more items of each transaction identification comprising at least one of: a dwell time class, respective purchase states of one or more products deployed along the aisle, and respective query states of the one or more products; calculating a respective product conversion rate of each of the transaction identifications; and providing an aisle product conversion rate for managing product placements in the retail environment based on the respective product conversion rate of each of the transaction identifications. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-5, 7, 9-11, 13-16, and 18 further describe the abstract idea of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5, 7, 9-16, 18, and 20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Impacts of shelf space and other product cues on the Selection of FMCG products in grocery store” describes “Consumers always use the different product cues for the selection of different product categories and these cues are developed with the passage of time and experience. This study is totally based on this concept; we tried to explain the usage of these product categories. From different articles we shortlisted the six most important product cues. We studied the impact of these product cues in the
sale of FMCG product categories. To conduct the research, we defined the six products of FMCG product categories; these six product categories were selected through a focus group. A quantitative research was conducted in this study and questionnaires were used to collect the feedback of respondent‟s.
These respondents were selected by using the convenient sampling approach and spss was used to analyze the data. On the basis of findings we can say that the taste/ performance cue is the most important cue in the sale of FMCG product categories. We concluded this research by giving the suggestions to the retailers and manufacturer that how they can increase the profit in the respective product category”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference #US 20170323281 A1 teaches similar invention which describes A shopping system comprising: a database of a plurality of retail items disposed within a retail location and an aisle location associated with some of the plurality retail items; a plurality of shopping aisles within the retail location and aisle markers disposed within at least several of the plurality of shopping aisles; a plurality of shopping carts, each of the plurality of shopping carts having an image capturing device attached thereto, the image capturing device configured to record the aisle markers by which the shopping cart travels during customer use; and a control circuit coupled to the database and at least one point of sale terminal in the retail location, the control circuit configured to: detect a cart path for a particular one of the plurality of shopping carts by receiving the recorded aisle markers from the particular shopping cart; receive, from the point of sale terminal, a list of purchased items from the particular shopping cart and associate the list of purchased items from the particular shopping cart with the cart path for the particular shopping cart; compare the associated cart path and list of purchased items from the particular shopping cart with other customer cart paths and purchased items associated therewith; identify a particular aisle location of one of the plurality of retail items based on overlap between the associated cart path and list of purchased items and other customer cart paths and purchased items associated therewith; and update the database of the plurality of retail items to include the particular aisle location identified for the one of the plurality of retail items.

Response to Arguments
4.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
As for the DDR arguments, Examiner respectfully disagrees. In contrast with the claims in DDR, Applicant’s claims are not necessarily rooted in computer technology.  Notably, the invention aims to solve an entrepreneurial problem rather than a technological one.  The claims in DDR were considered to be deeply rooted in technology and supported by considerable technical disclosure in the Specification, whereby a unique website functionality and arrangement improved computing technology. Applicant claims that the additional features would improve a computer technical problem. Those "additional features" must be more than "well-understood, routine, conventional activity. The Examiner notes that the only additional features of the inventive abstract idea appears to be a Methods Of Organizing Human Activity which is similar to the concept of commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations, such as those found ineligible by the courts, analogous to the concepts of using algorithm to determine an optimal number of visits in Maucorps, performance of financial transactions in buySAFE and obtaining and comparing intangible data in Cybersource. As to the computing elements recited in Applicant’s claims are merely generic in nature and are insufficient to shift the focus or thrust of Applicant's invention, the requirement for computer participation in these claims fails to supply an “inventive or improved concept” and does not represents an improvement in the technology. Managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment which in accordance with the Alice decision, is considered an abstract idea, while also clearly falling into the category of "well-understood, routine, conventional activity" referred to in Mayo, 132 S. Ct. at 1298. Thus, the holding in DDR Holdings is distinguishable and not applicable to the current claims. Further, Examiner notes that DDR has been held to only be applicable to claims which address a problem unique to the internet.
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment does not add technical improvement to the abstract idea. The recitations to “database, system, processor, non-transitory computer-readable storage medium, point of sale” perform(s) the steps or functions of identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; receiving signals, responsive to the respective bar codes being scanned; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the one or more items of each transaction identification comprising at least one of: a dwell time class, respective purchase states of one or more products deployed along the aisle, and respective query states of the one or more products; calculating a respective product conversion rate of each of the transaction identifications; and providing an aisle product conversion rate for managing product placements in the retail environment based on the respective product conversion rate of each of the transaction identifications. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “database, system, processor, non-transitory computer-readable storage medium, point of sale” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682